Citation Nr: 9907712	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-40 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from January 1954 to October 
1957 and from November 1959 to March 1960.



This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus.  A July 
1997 RO rating decision granted service connection for 
bilateral hearing loss and this issue is no longer for 
appellate consideration.


REMAND

RO attempts to obtain service medical records for the 
veteran's first period of active service have been 
unsuccessful.  The service medical records for his second 
period of active service reveal that he complained of 
tinnitus at an ENT (ears, nose, throat) consultation on 
January 15, 1960.  He was recommended for skull series.  A 
report of his treatment on January 25, 1960, notes that the 
skull series were normal.

A medical board survey dated in March 1960 shows that the 
veteran was hospitalized on January 29, 1960, with an 
undetermined diagnosis (headaches, histamine).  He gave a 
history of headaches, dizzy spells, vertigo, and of being hit 
on the head while doing construction work between his 2 
periods of active service.  He dated the onset of his 
symptoms 8 months prior to this hospital admission.  He was 
recommended for discharge from service because of physical 
disability due to Meniere's syndrome that had existed prior 
to service and was not aggravated by active service.

The veteran underwent a VA audiological evaluation in June 
1996.  The diagnoses were bilateral high frequency 
sensorineural hearing loss and occasional tinnitus of the 
left ear.  The audiologist did not provide an opinion as to 
the etiology of the tinnitus.  According to general medical 
texts, sensorineural hearing loss may be implicated in some 
types of tinnitus.  Where there is a reasonable possibility 
that a current condition is related to a service-connected 
disability or a condition experienced in service, VA should 
seek a medical opinion as to whether the veteran's current 
condition is in any way related to the service-connected 
disability or the condition experienced in service.  Horowitz 
v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The report of the veteran's June 1996 
VA audiometric evaluation should be 
returned to the medical facility where 
the evaluation was conducted in order to 
obtain an addendum to the report of this 
evaluation that contains an opinion from 
the Chief of the Audiology Clinic or a 
physician as to the etiology of the 
veteran's tinnitus.  The Chief of the 
Audiology Clinic or the physician should 
give a fully reasoned opinion as to the 
etiology of the tinnitus, including an 
opinion as to whether it is at least as 
likely as not that the service-connected 
bilateral sensorineural hearing loss 
caused it or increased the level of it.  
If the service-connected bilateral 
hearing loss aggravated the tinnitus, the 
level of disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The Chief of the 
Audiology Clinic or physician should 
support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in this case.  
In order to assist the Chief of the 
Audiology Clinic or physician in 
providing the requested information, the 
claims folder should be made available to 
him or her and reviewed prior to 
preparation of the addendum.  If the 
requested opinions cannot be provided 
without examination of the veteran, he 
should be scheduled for appropriate 
evaluation.

2.  After the above development, the RO 
should review the claim.  The review of 
the claim should reflect consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(1998) and the holding of the United 
States Court of Appeals for Veterans 
Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995).

3.  If action remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case.

The veteran and his representative should be given the 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


